Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 05/05/2022 has been acknowledged. Claims 1-11, as originally filed, are currently pending and have been considered below. Claim 1, 10 and 11 are independent claim. Claim 1, 3, 4, 6-11 have been amended. Claim 2 is cancelled. No claim is added new.

Priority
The application claims the benefit of foreign priority Japan 2018-091190 filed on 05/10/2018.

Drawings
The drawings filed on 04/24/2019 are accepted by the examiner.

Response to Arguments
Applicant’s arguments filed in the amendments on 05/05/2022 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
On pages 11 of the remarks, applicant argued that Bench does not disclose the feature “the modulation circuit modulates a voltage level based on the modulation control signal; the modulation circuit modulates the voltage level in m stages, and m is an integer equal to or greater than 2”.
Examiner respectfully disagrees. Bench, col 23, line 15-20, the QAM encoder (Fig-4, element 316) separates the data into two baseband modulating signals I(t) (Fig-4, element 318) and Q(t) (Fig-4, element 320). Col 24, line 25-40, QAM modulator has two multipliers. I-modulator (Fig-4, element 324) modulates a zero-degree-phase baseband symbol clock signal by multiplying it with baseband modulating signal I(t) to produce an I-modulation product signal. The Q-modulator modulates a ninety degree phase baseband symbol clock oscillator by multiplying it with baseband modulating signal Q(t) to produce a Q-modulation product signal.
According to the teaching above of Bench, Fig-4, it is clear that the DSP (element 307) in conjunction with QAM modulator (element 322) works as modulation circuit. Two voltage level or baseband modulating signals I(t) and Q(t) are generated and are modulated by two different clock signals. The clock signals are mapped to modulation control signal. After modulation, the QAM modulator produces two modulated signal with two different voltage level. One signal is at zero degree phase level and the other signal is at ninety degree phase level.  

For the entire above reasons examiner maintains the rejection.


Claim Rejections - 35 USC § 112(b) 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the intrinsic data output part”. Claim 7 depends on claim 1 and claim 1 recites “an intrinsic data output circuit”.
Claim 8 recites ”wherein the modulation part modulates”. Claim 1 recites modulation circuit.
All the antecedent basis issues as discussed above makes the claim incomprehensible. Thus claims are vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bench (US Patent No 9,634,878 B1) in view of Park (US Patent Application Publication No 2016/0093393 A1). 

Regarding Claim 1, Bench discloses an intrinsic data generation device, comprising: 
a modulation circuit modulating a signal based on a modulation control signal that is for controlling modulation, and outputting a modulation signal that has been modulated (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20);
wherein the modulation circuit modulates a voltage level based on the modulation control signal (Bench, Fig-4, col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. Two voltage level or baseband modulating signals I(t) and Q(t) are generated and are modulated by two different clock signals. The clock signals are mapped to modulation control signal. After modulation, the QAM modulator produces two modulated signals with two different voltage level. One signal is at zero degree phase level and the other signal is at ninety degree phase level), and 
wherein the modulation circuit modulates the voltage level in m stages, and m is an integer equal to or greater than 2 (Bench, Fig-4, col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal). 
Bench does not explicitly teach the following limitation that Park teaches:
 a PUF circuit specifying a relationship between input data and output data based on a random variation intrinsic to a device and changing the output data based on the modulation signal (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value); and 
an intrinsic data output circuit generating intrinsic data based on the output data outputted from the PUF circuit and outputting the intrinsic data that has been generated (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).
the PUF circuit changes the output data in response to modulation of the voltage level (Park, ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).
the PUF circuit outputs m pieces of output data in response to modulation of the voltage level in m stages (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value), and 
Bench in view of Park are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “authentication of integrated circuits and signals”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bench in view of Park to include the idea of transmitting modulated signal to PUF circuit. The modification will verify the integrity of the IC by challenging the PUF with an input having a known output and comparing the PUF’s response to the known output.

Regarding Claim 3, Bench in view of Park discloses the intrinsic data generation device according to claim 1, wherein the intrinsic data output circuit converts the m pieces of output data into a piece of intrinsic data based on a predetermined logic (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).
 
Regarding Claim 4, Bench in view of Park discloses the intrinsic data generation device according to claim 1, further comprising a modulation control circuit generating the modulation control signal, 
wherein the input data has a data pattern associated with a data pattern of the modulation control signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20). 

Regarding Claim 5, Bench in view of Park discloses the intrinsic data generation device according to claim 4, wherein the data pattern of the modulation control signal is a clock signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20). 

Regarding Claim 6, Bench in view of Park discloses the intrinsic data generation device according to claim 1, further comprising a holding circuit holding the output data outputted from the PUF part in response to the modulation control signal, wherein the holding circuit provides one or more pieces of output data to the intrinsic data output circuit (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value). 

Regarding Claim 7, Bench in view of Park discloses the intrinsic data generation device according to claim 1, wherein the PUF circuit comprises an input bus inputting a plurality of pieces of input data and an output bus outputting a plurality of pieces of output data (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value), and 
the intrinsic data output part generates the intrinsic data based on the plurality of pieces of output data outputted from the output bus (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value). 

Regarding Claim 8, Bench in view of Park a discloses the intrinsic data generation device according to claim 1, wherein the modulation part modulates a current level based on the modulation control signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20), and
the PUF circuit changes the output data in response to modulation of the current level (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).
 
Regarding Claim 9, Bench in view of Park discloses the intrinsic data generation device according to claim 1, wherein the modulation circuit modulates trimming data based on the modulation control signal (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20), and 
the PUF circuit changes the output data in response to modulation of the trimming data (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).

Regarding Claim 10, Bench discloses a semiconductor device, comprising: 
an intrinsic data generation device; 
a modulation circuit modulating a signal based on a modulation control signal that is for controlling modulation, and outputting a modulation signal that has been modulated (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20);
wherein the modulation circuit modulates a voltage level based on the modulation control signal (Bench, Fig-4, col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. Two voltage level or baseband modulating signals I(t) and Q(t) are generated and are modulated by two different clock signals. The clock signals are mapped to modulation control signal. After modulation, the QAM modulator produces two modulated signals with two different voltage level. One signal is at zero degree phase level and the other signal is at ninety degree phase level), and 
wherein the modulation circuit modulates the voltage level in m stages, and m is an integer equal to or greater than 2 (Bench, Fig-4, col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal), 
an external terminal at least connected to the intrinsic data generation device respectively (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal),
wherein the external terminal outputs the intrinsic data to outside (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal).
Bench does not explicitly teach the following limitation that Park teaches:
a PUF circuit specifying a relationship between input data and output data based on a random variation intrinsic to a device and changing the output data based on the modulation signal (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value); and 
an intrinsic data output circuit generating intrinsic data based on the output data outputted from the PUF circuit and outputting the intrinsic data that has been generated (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value);
a specific circuit performing a specific function (Park, ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).
the PUF circuit outputs m pieces of output data in response to modulation of the voltage level in m stages (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value). 
Bench in view of Park are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “authentication of integrated circuits and signals”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bench in view of Park to include the idea of transmitting modulated signal to PUF circuit. The modification will verify the integrity of the IC by challenging the PUF with an input having a known output and comparing the PUF’s response to the known output.

Regarding Claim 11, Bench discloses an authentication system, comprising: 
a semiconductor device, comprising:
an intrinsic data generation device, comprising:
a modulation circuit modulating a signal based on a modulation control signal that is for controlling modulation, and outputting a modulation signal that has been modulated (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal. Col 26, line 15-20);
wherein the modulation circuit modulates a voltage level based on the modulation control signal (Bench, Fig-4, col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. Two voltage level or baseband modulating signals I(t) and Q(t) are generated and are modulated by two different clock signals. The clock signals are mapped to modulation control signal. After modulation, the QAM modulator produces two modulated signals with two different voltage level. One signal is at zero degree phase level and the other signal is at ninety degree phase level), and 
wherein the modulation circuit modulates the voltage level in m stages, and m is an integer equal to or greater than 2 (Bench, Fig-4, col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal).
a host device connected to the semiconductor device, wherein the host device authenticates the semiconductor device based on the intrinsic data outputted from the semiconductor device (Bench, Fig-4 and 6, col 23, line 5-20, incoming data is routed to the encoder to produce randomized data which is then routed to the QAM encoder that separates the data into two baseband modulating signals. Col 24, line 25-40, QAM modulator includes an I-modulator and a Q-modulator. I-modulator modulates a zero degree phase baseband symbol clock signal from baseband symbol clock oscillator by multiplying with baseband modulating signal to produce an I-modulation product signal and Q-modulator modulates a ninety degree phase baseband system clock signal from baseband system clock oscillator by multiplying it with baseband modulating signal to produce Q-modulation product signal. A summer adds I-modulation product signal and Q-modulation product signal to produce output signal).
Bench does not explicitly teach the following limitation that Park teaches:
a PUF circuit specifying a relationship between input data and output data based on a random variation intrinsic to a device and changing the output data based on the modulation signal (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value); and 
an intrinsic data output circuit generating intrinsic data based on the output data outputted from the PUF circuit and outputting the intrinsic data that has been generated (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value);
the PUF circuit changes the output data in response to modulation of the voltage level (Park, ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value);
the PUF circuit outputs m pieces of output data in response to modulation of the voltage level in m stages (Park, ¶[0006], a flash memory apparatus which has a physical unclonable function (PUF) to generate a unique response value in response to a challenge value by using a flash memory. ¶[0040], Fig-1, challenge input unit receives input of a challenge value generated in an external device. ¶[0041], when the challenge value is input, the read voltage setting unit sets a read voltage for reading data. The read voltage setting unit changes and sets the read voltage within a pre-set voltage level range each time the challenge value is input. ¶[0049], the response output unit outputs the data red through the data reading unit as a response value corresponding to the input challenge value).
Bench in view of Park are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “authentication of integrated circuits and signals”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bench in view of Park to include the idea of transmitting modulated signal to PUF circuit. The modification will verify the integrity of the IC by challenging the PUF with an input having a known output and comparing the PUF’s response to the known output.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASIKA NIPA/           Primary Examiner, Art Unit 2433